           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

BRADLEY D. TUCKER
ADC# 145354                                               PLAINTIFF

v.                     No. 3:17-cv-295-DPM

JUSTIN KIMBLE, Lieutenant, Harrisburg
Police Department; ADRIAN TODD, Officer,
Harrisburg Police Department; GARY HEFNER,
Chief of Police, Harrisburg Police Department;
RON HUNTER, Judge, Harrisburg Municipal
Court; and CHRIS CREWS, CID, Harrisburg               DEFENDANTS

                             JUDGMENT
     Tucker's claims against Judge Hunter are dismissed with
prejudice. All other claims are dismissed without prejudice.



                                D.P. Marshall ;
                                United States District Judge
